Citation Nr: 0731734	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  03-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the cervical spine prior to 
October 4, 2005.

2. Entitlement to an initial disability rating in excess of 
20 percent for arthritis of the cervical spine.

3. Entitlement to a disability rating in excess of 10 percent 
for arthritis of the left shoulder.

4.  Entitlement to a disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that granted the veteran's claim of 
entitlement to service connection for cervical arthritis, 
with an evaluation of 10 percent, effective October 10, 2001, 
and denied the veteran's claim of entitlement to a rating in 
excess of 10 percent for arthritis of the left shoulder.  The 
veteran perfected timely appeals of these decisions to the 
Board.

In February 2005, these matters were before the Board and 
were then remanded for further development.

In an August 2006 decision, the RO granted the veteran an 
increased rating for cervical arthritis, from 10 percent to 
20 percent disabling, effective October 4, 2005.

Because a disability rating of 20 percent does not represent 
the maximum rating available for cervical spine arthritis, 
and because it does not cover the entire period from the 
initial grant of service connection, the propriety of the 
initial ratings remains an issue for appellate review, and 
the Board has identified this issue as listed on the cover 
page.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a May 2006 written statement, the veteran indicated that 
he wished to reopen a previously denied claim of service 
connection for sinusitis, and that he wished to claim 
entitlement to service connection for hemorrhoids.  Since the 
RO has not yet addressed these issues, they are referred to 
the RO for the appropriate action.

The issue of entitlement to a disability rating in excess of 
10 percent for hypertension is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Prior to October 4, 2005, the evidence of record shows 
that the veteran's cervical spine arthritis was productive of 
no more than mild limitation of motion of the cervical spine, 
and was not productive of forward flexion of the cervical 
spine less than 30 degrees, or combined range of motion of 
the cervical spine less than 170 degrees.

2.  The evidence of record shows that the veteran's cervical 
spine arthritis approximates limitation of forward flexion of 
the cervical spine to 15 degrees or less, at least for the 
period from October 4, 2005.

3.  Considering the veteran's pain and functional impairment 
during flare-ups, his left shoulder arthritis is manifested 
by limitation of arm motion midway between the side and 
shoulder level, or at least limitation of arm motion to 
shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for arthritis of the cervical spine prior to 
October 4, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5110(g) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5290, 
Plate V (2002, 2007).

2. The criteria for an initial disability rating of 30 
percent, but no more, for arthritis of the cervical spine 
have been met, at least for the period from October 4, 2005.  
38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5242, 5290, Plate V (2002, 2007).

3. The criteria for a disability rating of 20 percent, but no 
more, for arthritis of the left shoulder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5200, 5201, 5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, October 2001 
and April 2005 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to an increased rating, 
and the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in April 2005.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in August 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  To the extent that the Board 
concludes below that the preponderance is against the 
veteran's claims for increased ratings, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on these two elements, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA and private post-service medical 
records, several VA compensation and pension examinations, 
and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A. Cervical spine arthritis

The veteran argues that he is entitled to an initial 
disability rating in excess of 10 percent for arthritis of 
the cervical spine prior to October 4, 2005, and an initial 
disability rating in excess of 20 percent for arthritis of 
the cervical spine.

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (2002)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, DC 5293 
(as in effect through September 22, 2002).  The Board 
observes that the regulations were further revised, effective 
from September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 
2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243, 
with DC 5243 as the new code for intervertebral disc syndrome 
(IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g) ; VAOGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Prior to September 26, 2003, the veteran was rated under DC 
5290 for limitation of motion of the cervical spine.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5290 (2002).

Beginning September 26, 2003, the veteran's cervical spine 
condition is rated under DC 5242 for degenerative arthritis 
of the spine, and thus is rated according to the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, DC 5242.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

10 percent: forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height;
        
20 percent: forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
        
30 percent: forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;
        
40 percent: unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
        
        50 percent: unfavorable ankylosis of the entire 
thoracolumbar spine; and
        
        100 percent: unfavorable ankylosis of the entire spine.
        
Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, DC 5242.

Normal forward flexion of the cervical spine is zero to 90 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In the instant case, October 2001 VA X-rays of the cervical 
spine indicated the following: loss of disc height at C4-5 
and C5-6, with anterior osteophytes noted at the same levels; 
some straightening of the cervical spine; degenerative change 
involving the uncovertebral joints at C4-5 and C5-6; and mild 
foraminal stenosis at C4-5 bilateral.

The veteran was afforded a VA spine examination in October 
2001.  On examination of the cervical spine, the following 
was noted: full flexion and extension of the cervical spine; 
rotation of the cervical spine nontender and without 
limitations; left and right lateral bending of the cervical 
spine were also full and without any limitations; the veteran 
was tender to palpation, mainly in the trapezius area, in the 
upper lumbar spine areas, as well as somewhat in the scapular 
and rhomboid areas of the upper back; and there were no motor 
or sensory deficits to the upper or lower extremities.

An October 2005 VA X-ray report indicates degenerative joint 
disease at the cervical spine, severe at C4-5 and C5-6 
levels, including two millimeters of degenerative 
retrospondylolisthesis of C4 with respect to C5 and C5 with 
respect to C6.

The veteran was afforded another VA spine examination on 
October 4, 2005.  On examination of the cervical spine, the 
following was noted: the veteran had pain free flexion from 
0-20 degrees, and with pain it was 20-26 degrees total 
endpoint; extension was pain free from 0-20 degrees, and with 
pain it was 20-30 degrees total endpoint; lateral flexion to 
the right was pain free 0-20 degrees, and with pain it was 0-
30 degrees; lateral flexion to the left was pain free 0-10 
degrees, with pain 10-28 degrees total endpoint; rotation to 
the right was pain free from 0-20 degrees, with pain 20-30 
degrees total endpoint; rotation to the left was pain free 0-
10 degrees, and with pain was 10-30 degrees total endpoint.  
It was noted that the range of motion measured was 
additionally limited following repetitive use on examination 
due to pain, resulting in a 10 degree further reduction in 
left lateral flexion of the cervical spine, with 0-20 degrees 
total endpoint after repetitive use.  The following was also 
noted: mild spasms with paravertebral cervical spine muscles; 
tenderness throughout; straight-leg raisings were negative; 
motor was 5/5 with adequate motor tone and muscle strength; 
no limits of flexion or extensions of the elbows or wrists; 
sensory was intact to light touch; deep tendon reflexes were 
2+ and symmetrical; and gait was normal.  The veteran was 
diagnosed as having degenerative joint disease C4-C5 and C5-
C6, and degenerative disk disease of C4-C5 and C5-C6.  The 
examiner opined that there would be additional limits on 
functional ability of his cervical spine during flare-ups, as 
noted with a decrease in left lateral flexion of 10 degrees, 
and the examiner based this opinion on the veteran's history, 
which supported his inability to perform functional tasks, 
with flare-ups causing him to stop his activity for an hour 
on average.

The veteran was afforded another VA examination April 2006.  
At the time of examination, the veteran was noted to complain 
of the following: constant moderate pain without radiation or 
effect on his ability to walk; that any bending or twisting 
of the neck would bring on severe 10/10 pain, and that 
happened every day, causing him to stop his activities; and 
no incapacitating episodes or currently prescribed bedrest.  
Range of motion was noted as follows: the veteran was pain 
free at 0 to 10 degrees, with pain at 10 to 20 degrees total 
endpoint; extension was pain free from 0 to 20 degrees, with 
pain at 20 to 22 degrees total endpoint; lateral flexion to 
the right and left was pain free 0 to 30; rotation to the 
right was pain free at 0 to 10 degrees, with pain at 10 to 
22degrees, and to the left was pain free 0 to 12 degrees, 
with pain at 12 to 26 degrees.  Range of motion of the 
cervical spine was measured as additionally limited following 
repetitive use on examination due to pain resulting in a 10 
degree further reduction in cervical spine flexion, so that 
total endpoint was 10 degrees.  It was also noted that the 
cervical spine was positive for mild paravertebral muscle 
spasm and tenderness throughout, and that straight leg raises 
were not applicable.  On neurological examination, motor was 
5/5 with adequate bulk and tone, sensory was intact to light 
touch and vibration, deep tendon reflexes were 2+ and 
symmetrical, and the veteran's gait was normal.  The examiner 
noted that X-rays of the cervical spine revealed degenerative 
joint disease of the cervical spine, and, in addition, there 
was degenerative disc disease seen at C4 and 5 and C5 and 6, 
as evidenced by X-ray of October 2001, and again on October 
2005 X-ray, with 2 millimeters of degenerative 
retrospondylolisthesis of C4 with respect to C5 and C5 with 
respect to C6.  The veteran was diagnosed as having 
degenerative joint disease of the cervical spine.

After reviewing the record, the Board finds that the 
veteran's cervical spine arthritis does not more closely 
approximate the criteria for a 20 percent disability rating 
than those for a 10 percent disability rating under any 
relevant diagnostic code prior to October 4, 2005.  However, 
the Board finds that the veteran's cervical spine arthritis 
more closely approximates the criteria for a 30 percent 
disability rating under DC 5242 than those for a 20 percent 
disability rating, although it does not approximate the 
criteria for a 40 percent disability rating.

Prior to October 4, 2005, the record does not reflect 
moderate limitation of motion of the cervical spine, forward 
flexion of the cervical spine not greater than 30 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees.  On October 2001 VA examination of 
the cervical spine, the veteran was noted to have had full 
flexion and extension of the cervical spine, rotation of the 
cervical spine nontender and without limitations, and left 
and right lateral bending of the cervical spine full and 
without any limitations.  The veteran was also noted on that 
examination to be tender to palpation, mainly in the 
trapezius and upper lumbar spine areas.

The Board has considered additional functional loss due to 
pain, weakness, excess fatigability, incoordination, or other 
such factors not contemplated in the relevant rating 
criteria.  However, considering these factors together with 
the objective findings of a full range of cervical spine 
motion without any limitations, as shown in the October 2001 
VA report, the Board finds the veteran's cervical spine 
arthritis was productive of no more than mild limitation of 
motion (although some tenderness was detected) and did not 
produce forward flexion of the cervical spine of 30 degrees, 
or combined range of motion of the cervical spine of 170 
degrees, prior to October 4, 2005.  Accordingly, an initial 
disability rating in excess of 10 percent for cervical spine 
arthritis for this period is not warranted.

Based on the current manifestations associated with the 
veteran's cervical spine condition, a 30 percent disability 
rating is warranted.  In this regard, on October 4, 2005 
examination, the veteran showed cervical spine motion limited 
to pain free flexion from 0 to 20 degrees, and with pain from 
20 to 26 degrees, with range of motion additionally limited 
following repetitive use due to pain, and additional limits 
on functional ability during flare-ups.  On April 2006 VA 
examination, the veteran's cervical spine motion was noted to 
be limited to pain free flexion from 0 to 10 degrees, and 
with pain from 10 to 20 degrees, with range of motion 
additionally limited following repetitive use due to pain, 
resulting in a 10 degree further reduction in cervical spine 
flexion, so that total endpoint was 10 degrees.  Thus, 
resolving reasonable doubt in the veteran's favor, the 
evidence shows that, considering pain and additional 
functional limitation on repetitive use and flare-ups, the 
veteran's cervical spine arthritis approximates forward 
flexion of the cervical spine of 15 degrees or less, at least 
for the period from October 4, 2005.

However, the veteran's cervical spine arthritis has never 
been noted to cause ankylosis, and the veteran has 
consistently been noted to have at least some motion of the 
cervical spine.  As the record does not reflect that the 
veteran's cervical spine condition approximates unfavorable 
ankylosis of the entire cervical spine, a disability rating 
in excess of 30 percent under DC 5242 is not warranted.

Also, as 30 percent is the highest disability rating 
available under the version of DC 5290 in existence prior to 
September 26, 2003, a disability rating in excess of 30 
percent under that diagnostic code is not available.

Accordingly, a disability rating of 30 percent, but no more, 
is warranted for the veteran's cervical spine arthritis.

B. Arthritis of the left shoulder

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for arthritis of the left shoulder.  
The record reflects that the veteran is right-hand dominant.  
Therefore, his left arm is his minor arm.

The veteran's left shoulder arthritis is currently rated 
under DC 5202.  The Board notes that the veteran's left 
shoulder condition could also be rated under DC 5201.

Under DC 5201, limitation at shoulder level warrants a 20 
percent rating for either arm; limitation at midway between 
side and shoulder level warrants a 30 percent rating for the 
major arm, and a 20 percent rating for the minor arm; and 
limitation to 25 degrees from the side warrants a 40 percent 
rating for the major arm, and a 30 percent rating for the 
minor arm.  38 C.F.R. § 4.71a, DC 5201.

Under DC 5202, for the minor upper extremity, a 20 percent 
evaluation is warranted if there is malunion of the humerus 
with moderate deformity or recurrent dislocations of the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level.  A 20 percent rating is 
also warranted for malunion of the minor humerus with marked 
deformity or recurrent dislocations of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 40 percent evaluation requires fibrous union of 
the humerus.  A 50 percent evaluation is assigned for 
nonunion of the humerus (false flail joint).  A 70 percent 
rating is warranted where there is loss of the humerus head 
(flail shoulder).  38 C.F.R. § 4.71a, DC 5202.

In the instant case, the veteran was afforded a VA 
examination of the left shoulder in January 2002.  On 
examination of the left shoulder, the following was noted: 
both shoulders had forward flexion of 160 degrees, abduction 
of 100 degrees, internal rotation to the lumbar spine, 
external rotation of 40 degrees on both sides; he was tender 
to palpation on both acromioclavicular joints, as well as 
over the anterolateral acromion; Hawkins test was more 
positive on the left than the right, as was the Neer's test; 
he had 5/5 rotator cuff strength in all muscle groups as well 
as 5/5 deltoid; there was no apprehension or relocation sign; 
there was negative cross-arm abduction; there was negative 
apprehension and negative O'Brian's on both sides; both upper 
extremities were without focal motor or sensory deficits; 
both upper extremities had 2+ radial pulses.  A January 2002 
VA X-ray report of the left shoulder indicated a negative 
study.

November 2003 X-rays of the left shoulder indicated mild 
degenerative changes involving the greater tuberocity, 
subacromial space within normal limits, and humeral head 
contour unremarkable.

November 2003 magnetic resonance imaging (MRI) scan indicated 
a diagnosis of mild degenerative changes, and otherwise 
negative MRI scan of the left shoulder.

A July 2004 outpatient examination of the veteran's left 
shoulder indicated that the veteran presented with left 
shoulder pain for many months; that over the past few days, 
he complained of left shoulder pain and numbness into the 
left arm; that he was sent to the emergency room for concerns 
of left sided numbness; that workup in the emergency room was 
complete and nothing was found, except hypomagnesemia; that 
the veteran was sent home with a script for magnesium; and 
that his left shoulder and neck had been bothering him for a 
long time.  On examination, the veteran was noted to have a 
left shoulder inspection within normal limits.

The veteran was afforded a VA examination of the left 
shoulder in October 2005.  On examination, the following was 
noted: flexion was pain free at 0 to 60 degrees flexion, with 
pain at 60 to 100 degrees total endpoint; abduction on the 
left pain free from 0 to 70 degrees, with pain 70 to120 
degrees; on the left, abduction [sic] pain free at 0 to 8 
degrees, with pain 8 to 26 degrees total endpoint; extension 
left pain free 0 to 30 degrees; internal rotation left pain 
free 0-90 degrees total endpoint and external left 0 to 90 
degrees total endpoint.  On examination of the shoulder, the 
veteran's shoulder was negative for observable deformities, 
positive for tenderness throughout the shoulder joint, 
especially at the acromioclavicular (AC) joint, negative for 
sucus, negative for anterior or posterior movement, negative 
for apprehension, positive for Hawkins sign and for 
impingement, and was positive for crepitus.  It was noted 
that a current X-ray was ordered and showed mild degenerative 
joint disease of the left shoulder, mainly at the 
glenohumeral joint, and that an MRI from November 2003 showed 
AC joint degenerative disease with impingement of the rotator 
cuffs.  The veteran was diagnosed as having deteriorative 
joint disease and left rotator cuff impingement syndrome.  
The examiner opined that additional limits on functional 
ability during fare-ups would occur, that objectively, with 
repetitive use there was a 20 degree loss in flexion of the 
left shoulder after DeLuca testing, and that the examiner 
believed that with continued use, and the addition of any 
weight to his movement, he would have to stop his activity.  
The rationale for the examiner's opinion was that the veteran 
stated that, with flare-ups at work, he had had to stop his 
activity for at least an hour due to the increase in pain, 
and that the pain was reported to be 10/10 and severe during 
this flare-up.

The veteran was afforded another VA examination in April 2006 
with the same VA examiner who conducted the October 2005 
examination.  On examination of the left shoulder, the 
following was noted: range of motion of the left shoulder was 
pain free from 0 to 80 degrees, with pain from 80 to 100 
degrees; abduction was pain free 0 to 72 degrees, with pain 
72 to 92 degrees; adduction was pain free 0 to 10 degrees, 
with pain 10 to 20 degrees; extension was pain free 0 to 30 
degrees, and internal and external rotation was pain free 0 
to 90 degrees.  The range of motion of the left shoulder was 
noted to be additionally limited following repetitive use on 
examination due to pain resulting in a 20 degrees further 
reduction of flexion, so that the endpoint was 80 degrees.  
Examination of the shoulder was positive for point tenderness 
and Hawkins sign, and there was negative sulcus and 
apprehension and no crepitus.  X-rays of the left shoulder 
dated in October 2005 revealed mild degenerative changes at 
the left shoulder, mainly at the glenohumeral joint, and that 
was unchanged from the November 2003 examination.  The 
veteran was diagnosed as having mild degenerative joint 
disease of the left shoulder.  The examiner opined that, 
during flare-ups, the veteran would have additional limit of 
functional ability as reported in the loss of range of 
motions of the flexion of the left shoulder to 90 degrees of 
flexion, and this was due to pain.

After reviewing the record, the Board finds that the 
veteran's left shoulder arthritis more closely approximates 
the criteria for a 20 percent disability rating under DC 5201 
than those for a 10 percent disability rating, but does not 
more closely approximate the criteria for a 30 percent 
disability rating under any applicable diagnostic code than 
those for a 20 percent disability rating.

The veteran's arm motion has been shown in the medical 
evidence to be limited to either shoulder level, or to midway 
between side and shoulder level, due to his left shoulder 
arthritis.  On October 2005 VA examination, left arm 
abduction was pain free from 0 to 70 degrees, and with pain 
from 70 to 120 degrees, with the VA examiner opining that 
additional limits on functional ability during fare-ups would 
occur.  On April 2006 VA examination, abduction was pain free 
from 0 to 72 degrees, and with pain from 72 to 92 degrees, 
with the examiner opining that, during flare-ups, the veteran 
would have additional limit of functional ability.  Thus, the 
medical evidence shows that, considering pain and additional 
limitation of functional ability during flare-ups, the 
veteran's loss of left arm movement due to his left shoulder 
arthritis approximates either limitation to between midway 
between side and shoulder level, or at least limitation to 
shoulder level.  Therefore, as the veteran's left shoulder is 
his minor (non-dominant) shoulder, a 20 percent disability 
rating for limitation of left arm motion due to the veteran's 
service-connected left shoulder condition is warranted.

However, a rating in excess of 20 percent under DC 5201 is 
not warranted.  The most limited the veteran's abduction has 
been noted to be without pain has been 70 degrees from his 
side.  Even considering additional pain and limitation of 
function due to flare-ups, there is no indication in the 
medical evidence that the veteran's left arm motion has 
approximated abduction limited to 25 degrees from the side.

The Board notes that on the October 2005 VA examination 
report, there are a number of errors involving punctuation 
and spelling in the translation from dictation.  With respect 
to reporting range of motion findings, the report reads as 
follows: "Flexion on the right is pain free 0-90 degrees, 
with pain it is 90-110 degrees.  On the left it is pain free 
at 0-60 degrees, with pain at 60-100 degrees total endpoint 
abduction.  On the right pain free 0-80 degrees, with pain it 
is 80-112 degrees.  On the left pain free from 0-70 degrees, 
with pain 70-120 degrees.  Abduction on the right is pain 
free 0-6 degrees, with pain it is 6-30 degrees total 
endpoint.  On the left pain free at 0-8 degrees, with pain it 
is 8-26 degrees total endpoint."

The Board notes that the translation of the report from the 
examiner's dictation appears to contain two errors.  First, 
the word "abduction", which comes at the end of the second 
sentence, should be at the beginning of the third sentence 
instead, as the third sentence describes the veteran's 
measurements of arm abduction.  Second, the word 
"Abduction" beginning the fifth sentence should read 
"Adduction", as it describes the veteran's left arm 
adduction measurements, and not the abduction measurements.  
The Board notes these errors, but does not find that such 
errors require a remand for clarification, as the examination 
report, read in its totality, along with the rest of the 
record, is not ambiguous as to its relevant findings, which 
are, specifically, the measurements of the veteran's left arm 
abduction and adduction.  In this regard, the Board notes 
that the report of the April 2006 VA examination, conducted 
by the same VA examiner who conducted the October 2005 
examination, contains similar findings with respect to the 
abduction and adduction measurements as those on the October 
2005 examination report, which were abduction on the left 
pain free from 0 to 70 degrees, with pain 70 to120 degrees, 
and adduction on the left pain free at 0 to 8 degrees, with 
pain 8 to 26 degrees total endpoint.

With respect to the criteria of DC 5202, the record does not 
reflect that the veteran's left shoulder arthritis is 
productive of fibrous union of the humerus, nonunion of the 
humerus (false flail joint), or loss of the head of the 
humerus (flail shoulder).  The veteran has consistently been 
diagnosed on X-ray examination as having mild degenerative 
arthritis of the left shoulder, with no other findings 
approximating any significant problems with the union of the 
humerus.  Thus, a rating in excess of 20 percent under DC 
5202 is not appropriate.

The Board has also considered the criteria of DC 5200 for 
ankylosis of the scapulohumeral articulation.  However, as 
the record does not reflect ankylosis of the scapulohumeral 
articulation, and the veteran does not claim any ankylosis 
involving his shoulder, a rating under DC 5200 is not 
available to the veteran.

Accordingly, a disability rating of 20 percent, but no more, 
for left shoulder arthritis is warranted.


ORDER

1. Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the cervical spine prior to 
October 4, 2005, is denied.

2. Entitlement to an initial disability rating of 30 percent 
for arthritis of the cervical spine is granted, at least for 
the period from October 4, 2005, subject to the law and 
regulations governing the award of monetary benefits.

3. Entitlement to a disability rating of 20 percent for 
arthritis of the left shoulder is granted, subject to the law 
and regulations governing the award of monetary benefits.


REMAND

In a March 2002 rating decision, the RO denied, in relevant 
part, the veteran's claim seeking entitlement to a disability 
in excess of 10 percent for hypertension.  In January 2003, 
the veteran submitted his substantive appeal (VA Form 9) and 
specifically presented argument on the hypertension claim.  
Thus, the Board accepts the January 2003 statement as a 
timely notice of disagreement with respect to the 
hypertension claim.  Under these circumstances, the appellate 
process has commenced and the veteran is entitled to a 
statement of the case on the issue of entitlement to a 
disability rating in excess of 10 percent for hypertension.  
Accordingly, a remand is warranted.  See Manlincon v. West, 
12 Vet. App. 341, 240-241 (1991).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.	Please send the veteran and his 
representative VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information and evidence 
needed to establish a disability rating 
and an effective date for the issue of 
the entitlement to a disability rating 
in excess of 10 percent for 
hypertension.

2.	Following any additional development 
deemed appropriate, the RO should 
adjudicate the issue of entitlement to 
a disability rating in excess of 10 
percent for hypertension.

3.	The RO should furnish the veteran and 
his representative a statement of the 
case that addresses the issue of 
entitlement to a disability rating in 
excess of 10 percent for hypertension, 
to include notification of the need , 
and the appropriate time period, in 
which to file a substantive appeal to 
the perfect his appeal on this issue.  
This matter should be returned to the 
Board only if the veteran perfects a 
timely appeal in accordance with 
38 U.S.C.A. § 7105 (West 2002).

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


